UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4467


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

STEPHEN MICHAEL GAYER,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:07-
cr-00473-AMD-1)


Submitted:    April 23, 2009                 Decided:   April 29, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Ebise Bayisa, Staff
Attorney, Greenbelt, Maryland, for Appellant. Rod J. Rosenstein,
United States Attorney, Tonya Kelly Kowitz, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stephen        Michael        Gayer     appeals     the    sentence       imposed

after he pleaded guilty to two counts of sexually exploiting a

minor for the purpose of producing child pornography.                                    Finding

the sentence reasonable, we affirm.

               We review Gayer’s sentence under a deferential abuse

of discretion standard.                  See Gall v. United States, 128 S. Ct.

586, 590 (2007).                 The first step in this review requires the

court to ensure that the district court committed no significant

procedural error, such as improperly calculating the Guidelines

range.      United States v. Osborne, 514 F.3d 377, 387 (4th Cir.),

cert.      denied,         128    S.    Ct.    2525      (2008).         Other    significant

procedural errors include “treating the Guidelines as mandatory,

failing to consider the [18 U.S.C.] § 3553(a) [2006] factors,

selecting        a    sentence         based    on      clearly     erroneous      facts,    or

failing to adequately explain the chosen sentence.”                                 Gall, 128

S.   Ct.    at       597.        The    court      then    considers        the   substantive

reasonableness of the sentence, taking into account the totality

of the circumstances.                  Id.     This court presumes that a sentence

within     a   properly          calculated        guideline       range     is   reasonable.

United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

               In      sentencing,           the       district     court       should     first

calculate        the        Guidelines         range      and     give    the     parties     an

opportunity           to     argue       for       whatever        sentence       they      deem

                                                   2
appropriate.          United States v. Pauley, 511 F.3d 468, 473 (4th

Cir.    2007).         The     court    should       then     consider         the   § 3553(a)

factors to determine whether they support the sentence requested

by either party.             Id.     While a district court must consider the

statutory       factors        and     explain       its    sentence,          it    need   not

explicitly reference § 3553(a) or discuss every factor on the

record, particularly when the court imposes a sentence within a

properly calculated Guidelines range.                       United States v. Johnson,

445 F.3d 339, 345 (4th Cir. 2006).

               Gayer received a 240 month sentence on the first count

and a consecutive sixty month sentence on the second count.                                 He

contends that his sentence is procedurally unreasonable because

the    court    did     not    specifically          address      facts     articulated     by

counsel concerning his age, lack of risk of recidivism, and lack

of     criminal    record.           Gayer     contends          that    his    sentence    is

substantively          unreasonable          because       the     court     overemphasized

general     deterrence         and     did     not     take      into      account     Gayer’s

individual factors.

               Here,     the       district      court      followed        the      necessary

procedural steps in sentencing Gayer, properly calculating the

Guidelines        range       and      considering          that        recommendation      in

conjunction with the § 3553(a) factors.                          In light of the facts

of this case, and the district court’s sufficient articulation



                                               3
of   its   consideration    of   the    §    3553(a)   factors,    we    find   the

sentence reasonable.

            We therefore affirm the sentence.                  We dispense with

oral   argument   because       the    facts   and     legal    contentions     are

adequately    presented    in    the    materials      before    the    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         4